Case 9:20-md-02924-RLR Document 1691 Entered on FLSD Docket 09/08/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                           MDL NO 2924
   PRODUCTS LIABILITY                                                                    20-MD-2924
   LITIGATION
                                                             JUDGE ROBIN L ROSENBERG
                                                     MAGISTRATE JUDGE BRUCE REINHART

   __________________________________/

   THIS DOCUMENT RELATES TO: ALL CASES

                        UNOPPOSED MOTION TO DROP KMART
                      CORPORATION FROM MASTER COMPLAINTS

          Plaintiffs Co-Lead Counsel, pursuant to Pretrial Order # 40 [DE # 1498] and Federal Rule

   of Civil Procedure 21, file this Unopposed Motion to Drop Kmart Corporation from Master

   Complaints [DE # 887, 888, 889], and state as follows:

          1.      Kmart Corporation is currently named as a defendant in the following Master

   Complaints:1

               a. Master Personal Injury Complaint [DE # 887] at ¶ 180; and

               b. Consolidated Consumer Class Action Complaint [DE # 889] at ¶ 389.

          2.      After the Master Complaints were filed, Plaintiffs’ Co-Lead Counsel were notified

   that Kmart Corporation is one of multiple related debtors in a Chapter 11 bankruptcy proceeding

   pending in the United States Bankruptcy Court for the Southern District of New York (Case No.

   18-23538 (RDD)). Accordingly, pursuant to Rule 21, Plaintiffs’ Co-Lead Counsel request entry




   1
     “Master Complaints” refers collectively to the Master Personal Injury Complaint [DE # 887],
   Consolidated Consumer Class Action Complaint (DE # 889) and Third-Party Payor Class Complaint (DE
   # 888). As required by Pretrial Order # 40, the applicable Master Complaint from which the Defendant is
   being dropped also identifies the specific paragraph number(s) in the corresponding Master Complaint(s)
   affected by the proposed modification.
Case 9:20-md-02924-RLR Document 1691 Entered on FLSD Docket 09/08/2020 Page 2 of 3



   of an Order dropping Kmart Corporation from the above referenced Master Complaints, without

   prejudice.

           3.     A proposed Order is attached.

           DATED: September 8, 2020.
                                       Respectfully submitted,

   /s/ Tracy A. Finken                              By: /s/ Robert C. Gilbert
   Tracy A. Finken                                  Robert C. Gilbert, FBN 561861
   Email: tfinken@anapolweiss.com                   Email: gilbert@kolawyers.com
   ANAPOL WEISS                                     KOPELOWITZ OSTROW FERGUSON
   One Logan Square                                 WEISELBERG GILBERT
   130 North 18th Street, Suite 1600                2800 Ponce de Leon Boulevard, Suite 1100
   Philadelphia, PA 19103                           Coral Gables, FL 33134
   Tel: (215) 735-1130                              Tel: (305) 384-7270


   /s/ Michael L. McGlamry                          /s/ Adam Pulaski
   Michael L. McGlamry                              Adam Pulaski
   Email: efile@pmkm.com                            Email: adam@pulaskilawfirm.com
   POPE McGLAMRY, P.C.                              PULASKI KHERKHER, PLLC
   3391 Peachtree Road NE, Suite 300                2925 Richmond Avenue, Suite 1725
   Atlanta, GA 30326                                Houston, TX 77098
   Tel: (404) 523-7706                              Tel: (713) 664-4555


                                       Plaintiffs’ Co-Lead Counsel




                                                   2
Case 9:20-md-02924-RLR Document 1691 Entered on FLSD Docket 09/08/2020 Page 3 of 3



                                 CERTIFICATE OF SERVICE

          I hereby certify that on September 8, 2020, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF and that the foregoing document is being served on all

   counsel of record or parties registered to receive CM/ECF Electronic Filings.

                                                              /s/ Robert C. Gilbert
                                                              Robert C. Gilbert




                                                   3
